NO. 12-21-00148-CR

                          IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

ANTHONY LANCE WRIGHT,                            §      APPEAL FROM THE 8TH
APPELLANT

V.                                               §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                         §      RAINS COUNTY, TEXAS

                                  MEMORANDUM OPINION
                                      PER CURIAM
       Anthony Lance Wright appeals his conviction for aggravated assault with a deadly
weapon. Appellant’s counsel filed a brief in compliance with Anders v. California, 386 U.S.
738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967) and Gainous v. State, 436 S.W.2d 137 (Tex. Crim.
App. 1969). Thereafter, Appellant filed a pro se brief. We affirm.

                                         BACKGROUND
       Appellant was charged by indictment with aggravated assault with a deadly weapon.
Pursuant to a plea bargain agreement, wherein the State recommended punishment be assessed at
deferred adjudication community supervision for ten years, Appellant pleaded “guilty.” After it
admonished Appellant about his plea, the trial court took the matter under advisement and
recessed proceedings to allow for the preparation of a pre-sentence investigation report (PSI).
When proceedings reconvened, the trial court rejected the plea bargain agreement and offered
Appellant the opportunity to withdraw his plea. Appellant declined to withdraw his “guilty”
plea, reaffirmed his open “guilty” plea, and the matter proceeded to a trial on punishment.
       At the punishment hearing, the State rested based solely on the information presented in
the PSI. The defense called Appellant who testified on his own behalf. When the State declined
to cross examine Appellant, the trial court elicited testimony from Appellant concerning his
recent, yet extensive criminal history leading up to the charges in the instant case. The trial court
further discussed with Appellant the allegations to which he pleaded “guilty,” which involved
him striking his girlfriend with a space heater. Appellant’s answers to this line of questioning
suggested that the incident did not happen as the trial court suggested and that he could not recall
the specifics of the allegations to which he pleaded “guilty.”
        Ultimately, the trial court found Appellant “guilty” as charged and sentenced him to
imprisonment for fifteen years. This appeal followed.

                            ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
        Appellant’s counsel filed a brief in compliance with Anders v. California and Gainous v.
State. Appellant’s counsel states that he has diligently reviewed the appellate record and is of the
opinion that the record reflects no reversible error and that there is no error upon which an appeal
can be predicated. He further relates that he is well acquainted with the facts in this case. In
compliance with Anders, Gainous, and High v. State, 573 S.W.2d 807 (Tex. Crim. App. [Panel
Op.] 1978), Appellant’s brief presents a chronological summation of the procedural history of
the case and further states that Appellant’s counsel is unable to raise any arguable issues for
appeal. 1
        Thereafter, Appellant filed a pro se brief in which he raised the following issues: (1) he
received ineffective assistance of counsel at trial; (2) his fifteen-year sentence is disproportionate
to the crime of which he was convicted with consideration given to sentences people with whom
he is incarcerated received for the respective crimes for which they were convicted; (3) the trial
judge, who Appellant asserts represented him in an unrelated matter, had a conflict of interest
and was biased against him; and (4) his “guilty” plea was not made freely and voluntarily. We
reviewed the record for reversible error and found none. See Bledsoe v. State, 178 S.W.3d 824,
826–27 (Tex. Crim. App. 2005).


                                                 CONCLUSION
        As required by Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991), Appellant’s
counsel moved for leave to withdraw. See also In re Schulman, 252 S.W.3d 403, 407 (Tex.

        1
           In compliance with Kelly v. State, Appellant’s counsel provided Appellant with a copy of the brief,
notified Appellant of his motion to withdraw as counsel, informed Appellant of his right to file a pro se response,
and took concrete measures to facilitate Appellant’s review of the appellate record. See Kelly v. State, 436 S.W.3d
313, 319 (Tex. Crim. App. 2014).


                                                        2
Crim. App. 2008) (orig. proceeding). We carried the motion for consideration with the merits.
Having done so and finding no reversible error, Appellant’s counsel’s motion for leave to
withdraw is hereby granted and the appeal is affirmed.
         As a result of our disposition of this case, Appellant’s counsel has a duty to, within five
days of the date of this opinion, send a copy of the opinion and judgment to Appellant and advise
him of his right to file a petition for discretionary review. See TEX. R. APP. P. 48.4; In re
Schulman, 252 S.W.3d at 411 n.35. Should Appellant wish to seek review of this case by the
Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for
discretionary review on his behalf or he must file a petition for discretionary review pro se. Any
petition for discretionary review must be filed within thirty days from the date of either this
opinion or the date that the last timely motion for rehearing was overruled by this court. See
TEX. R. APP. P. 68.2. Any petition for discretionary review must be filed with the Texas Court of
Criminal Appeals. See TEX. R. APP. P. 68.3(a). Any petition for discretionary review should
comply with the requirements of Texas Rule of Appellate Procedure 68.4. See In re Schulman,
252 S.W.3d at 408 n.22.
Opinion delivered July 29, 2022.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)




                                                          3
                                  COURT OF APPEALS

     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                            JULY 29, 2022


                                        NO. 12-21-00148-CR


                                 ANTHONY LANCE WRIGHT,
                                         Appellant
                                            V.
                                   THE STATE OF TEXAS,
                                         Appellee


                                 Appeal from the 8th District Court
                             of Rains County, Texas (Tr.Ct.No. 6114)

              THIS CAUSE came to be heard on the appellate record and briefs filed herein,
and the same being considered, it is the opinion of this court that there was no error in the
judgment.
              It is therefore ORDERED, ADJUDGED and DECREED that the judgment of the
court below be in all things affirmed, and that this decision be certified to the court below for
observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.